Opinion by
Mb. Justice Williams,
This action was brought by a purchaser at sheriff’s sale to obtain possession of a farm bought by him under a judgment against Matthew J. Brown. No question is raised over the *282regularity of the proceeding or the validity of the sheriff’s sale. On the contrary it is conceded that the purchaser acquired the title of the defendant. The defence set up relates to an undivided three fifths of the farm which, it is alleged, Mary M. Brown, wife of Matthew J. Brown, is entitled to under a resulting trust originating in 1868. The facts relied upon to raise the resulting trust are as follows : Brown was the owner in 1868 of a farm on which he resided containing thirty-seven acres. Margaret E. Christie owned another farm in the same region containing one hundred acres. For their mutual benefit an exchange of these farms was agreed upon, the difference in values to be left to three men selected by the parties to determine, and to be paid by Brown to Margaret Christie so as to meet the liens resting on her farm. In pursuance of this agreement the three appraisers valued the Christie farm at eighteen hundred and seventy-five dollars, and the Brown farm at twelve hundred. This left a difference of six hundred and seventy-five dollars to be paid to Margaret E. Christie in money.. Deeds were exchanged in October, 1868, and Brown assumed the payment of the judgments against the Christie farm, amounting to four hundred and thirty-two dollars and fourteen cents, and gave his bond to Miss Christie for two hundred and forty-two dollars and eighty-six cents to make up the full sum of six hundred and seventy-five dollars, the difference between the appraised values of the two farms. Mrs. Brown alleges, and it does not seem to be seriously controverted, that she furnished the money to pay the judgments and the balance due to Miss Christie, from her separate estate. This she claims she did upon an agreement that she was to have an interest in the land corresponding to the part of the whole price paid by her. By virtue of this agreement and the payment of the six hundred and seventy-five dollars of the purchase money, she contends that her husband became a trustee for her as to such part of the title as was paid for with her money.
The learned judge, after having heard the testimony, was of opinion that the evidence in support of the alleged contract was wholly insufficient to justify a chancellor in sustaining a verdict in its favor. He said, speaking of the evidence, on this subject, “ it is too loose, and we could not support a verdict upon such evidence if rendered. If it was a question before the *283court sitting as chancellor in a proceeding in equity, it would be the duty of the court to decide against the defendants.” This was a sufficient reason for withdrawing the case from the jury and directing their verdict. The answers to points become therefore practically unimportant since the case turned upon the sufficiency of the proofs to justify the submission of the existence or effect of the alleged contract. If this was not so, several of the assignments of error would require us to reverse this judgment.
The answers to the first and second of the plaintiff’s points require qualification, for as they stand they would be misleading. It is not necessary that the money of the wife should have gone “into the land at the inception of the husband’s title ” by an actual payment of it at that date. It is enough if it be paid as installments or incumbrances fall due, provided such payments are made in pursuance of the contract under which the title was acquired, and upon the- agreement that she is to recover the title to so much as she pays for in exchange for her money. The same error runs through the answers to other points, particularly that to the defendants’ fourth point. This point asked an instruction upon the sufficiency of certain assumed facts to raise a resulting trust. The answer was in these words: “ This is not affirmed unless the jury also find that the money or some of it was actually paid in consideration of the land at the inception of the title, and the other or remainder was actually set apart at the time for the purpose of pajdng for land.” This would be understood as an instruction that payments of purchase money made subsequently to the date of the contract, although in strict compliance with its terms, would not support a resulting trust, no matter how clear and distinct the agreement might be that she should be treated as a purchaser to the extent of the money furnished by her. If the case had gone to the jury this instruction could have been successfully complained of.
The fifteenth assignment raises a question that has no practical importance in this case. If the testimony of Brown and his wife had been submitted to the jury it would have been important that the jury should know whether they were to be treated by them as one or as two witnesses; but as the testimony of both of them was, in the judgment of the learned judge, *284too loose, indefinite and unsatisfactory to sustain a verdict, and was for this reason withheld from the jury, the question played no part in the determination of this case in the court below, and in this court it is a question in thesi merely.
The last assignment alleges error in the withdrawal of the case from the jury. We cannot sustain this assignment. The judge was, as to the question of the existence of the resulting trust, a chancellor. If the evidence was in his judgment insufficient to sustain a verdict, it was his duty to withhold it from the jury: Reno v. Moss, 120 Pa. 67; Wylie v. Mansley, 132 Pa. 65. In such case it becomes unnecessary to answer points asking instructions to the jury, since the case does not go to them. It is enough if the judge puts upon the record his reasons for refusing to submit the case to the jury so that they may be reviewed by this court. That was done in this. case. We are satisfied with the reasons given, and upon that ground the judgment is affirmed.